O’Malley, J.
The amended complaint attacked sets forth the marriage of the parties in New York city on April 4, 1901, and the commencement in October, 1923, of an action by the plaintiff for an absolute divorce in the District Court of Amsterdam, Holland. Such action was based upon the defendant’s adultery and was instituted by personal service while the defendant was domiciled in Amsterdam. He made personal appearance by attorney.
It is further alleged that on November 9, 1923, judgment was duly rendered in the Amsterdam action upon the ground of defendant’s adultery, which dissolved the marriage between the parties and directed the defendant to pay alimony at the rate of £500 per annum in equal quarterly installments; that on or about April 27, 1926, the plaintiff commenced an action (in what court does not appear) against the defendant to recover alimony payable under said foreign judgment up to and including February 14, 1926, and that in said action judgment was rendered in favor of the plaintiff in the sum of $5,765.49 of which sum no part save $400 has been paid; that none of the amounts due under the judgment of the Amsterdam court subsequent to February 14, 1926, has been paid.
Twofold relief is demanded (1) for the amounts required to be paid by the defendant under the judgment of the court of Amsterdam between February 14, 1926, “ and the date of the entry of judgment *578in this action; ” and (2) that the defendant be directed to make future payments to the plaintiff “ in accordance with said judgment of said District Court of Amsterdam, Holland, and that said judgment be enforced in the same manner as a judgment for the payment of alimony rendered by Courts of this State.”
While the prayer for relief is no part of the cause of action sought to be stated, it still may be determinative of the nature of the action. The second part of the prayer is clearly equitable. The first part, likewise, sounds in equity. It asks judgment, not for any specific sum, but for the amount due up to the time of the rendition of the judgment in this action. In an action at law, recovery may be had only for the specific amount due at the time of the commencement of the action.
The first question is whether this court should give recognition to the judgment of the District Court of Amsterdam. Whatever further facts may be adduced by subsequent pleadings or established on a trial of the issues, there is nothing in the complaint to cause this court to refuse recognition to the Holland judgment. Nothing is so far disclosed that would lead to the conclusion that the operation of the foreign decree of divorce would contravene the policy, or wrong or injure citizens, of this State. Upon the face of the complaint, therefore, the Holland decree is entitled to recognition. (Hubbard v. Hubbard, 228 N. Y. 81, 85; Gould v. Gould, 235 id. 14.)
The second question is whether the Holland judgment should be enforced by equitable relief from this court. This involves the construction of sections 1171 and 1172 of the Civil Practice Act. The answer depends upon whether the words “ or a judgment rendered in another State for divorce upon the ground of adultery,” as found in section 1171 of the Civil Practice Act, or the words “ for the enforcement in this State of a judgment for divorce or separation rendered in another State,” as found in section 1172, pertain not only to judgments rendered under the laws of the United States, but also to those of foreign alien States.
Prior to the enactment of chapter 318 of the Laws of 1904, it was held that, although the Federal Constitution requires the courts of this State to recognize the validity of such a decree, a judgment of divorce granted by a sister State of the Union was not entitled to enforcement through our courts of equity. (Lynde v. Lynde, 162 N. Y. 405; affd., 181 U. S. 183.) The words quoted from sections 1171 and 1172 (supra) were enacted to remedy the condition presented in the case last cited. (Moore v. Moore, 143 App. Div. 428; affd., 208 N. Y. 97; Tiedemann v. Tiedemann, 172 App. Div. 819, 825.)
To determine the meaning of the language in question we must *579look to the old law, the mischief and the remedy. (Woollcott v. Shubert, 217 N. Y. 212, 221.) The mischief of the old law was that judgments of sister States of the Union, while accorded mandatory recognition under the Federal Constitution, were not enforcible by our equitable remedies, even though founded on facts fully commensurate with the public policy and statutory requirements of this jurisdiction. This situation was relieved and a desirable uniformity attained, by providing that such judgments of sister States of the Union would be given the benefit of our remedies.
Had the Legislature intended the words “ another State ” to have the broad generic meaning contended for by the plaintiff, it surely would have used words of more apt expression, as it did in many other sections of the Civil Practice Act. The very title of chapter 318, Laws of 1904, places in distinct apposition the words “ this State ” and “ another State.” Such apposition is also found in the opinion in Moore v. Moore (supra, 431-433). Even in respect to judgments of sister States of the Union, the Legislature enacted a restricted provision. It granted the equitable relief afforded domestic judgments of divorce to judgments of sister States of the Union only where such were based on adultery.
It is further to be noted that section 47 of the General Construction Law provides that the term “ State,” when used generally to include every State of the United States, includes also every Territory of the same and the District of Columbia. There is no intimation here that, even in the case of a broad use of the word “ State,” it should embrace territory alien and foreign.
Further force is lent to this conclusion when it is recalled that the recognition of valid decrees of sister States of the Union is obligatory upon this jurisdiction under the Federal Constitution, whereas those rendered by alien jurisdictions are accorded recognition only through comity. The former must be recognized without question; the latter only in the discretion of the court guided and controlled, among other things, by the circumstances of the particular case. (Hubbard v. Hubbard, supra; Gould v. Gould, supra.)
As the complaint states no cause of action cognizable in equity and prays for but equitable relief, the complaint should be dismissed, the motion having been made before answer. (Low v. Swartwout, 171 App. Div. 725; Gosselin Corp. v. Mario Tapparelli, etc., 191 id. 580; affd., 229 N. Y. 596; Standard Film Service Company v. Alexander Film Corporation, 214 App. Div. 701.)
The order should be reversed, with ten dollars costs and disbursements, and the motion to dismiss granted, with ten dollars *580costs, but without prejudice to the service of a complaint in an action at law, if the plaintiff be so advised.
Dowling, P. J., McAvoy and Martin, JJ., concur; Finch, J., dissents.